Case 5:18-md-02827-EJD Document 577-2 Filed 12/02/20 Page 1 of 3




                EXHIBIT A
USPS.com® - USPS Tracking® Results
                   Case 5:18-md-02827-EJD                     https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                   Document 577-2     Filed 12/02/20 Page 2 of 3



         USPS Tracking
                                        ®                                                                    FAQs !




                                            Track Another Package            +


                                                                                                         Remove     &
         Tracking Number: EE410483697US

         Scheduled Delivery by

         SUNDAY

         4     OCTOBER
               2020 $
                            by
                            3:00pm $




                                                                                                                    Feedback
         " Delivered
         October 5, 2020 at 11:10 am
         Delivered
         PHILADELPHIA, PA 19102

         Get Updates    #




                                                                                                               #
            Text & Email Updates


                                                                                                               #
            Proof of Delivery


                                                                                                               %
            Tracking History


            October 5, 2020, 11:10 am
            Delivered
            PHILADELPHIA, PA 19102
            Your item was delivered at 11:10 am on October 5, 2020 in PHILADELPHIA, PA 19102. The item was
            signed for by B WADE.




1 of 2                                                                                                       11/11/20, 3:11 PM
USPS.com® - USPS Tracking® Results
                   Case 5:18-md-02827-EJD                    https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                  Document 577-2     Filed 12/02/20 Page 3 of 3

         October 5, 2020, 11:09 am
         Arrived at Post Office
         PHILADELPHIA, PA 19102



         October 3, 2020, 9:54 am
         Arrived at USPS Regional Destination Facility
         PHILADELPHIA PA DISTRIBUTION CENTER



         October 2, 2020, 8:17 pm
         Arrived at USPS Regional Origin Facility
         BIRMINGHAM AL DISTRIBUTION CENTER



         October 2, 2020, 6:31 pm
         Departed Post Office
         BIRMINGHAM, AL 35203



         October 2, 2020, 6:20 pm




                                                                                                                   Feedback
         USPS in possession of item
         BIRMINGHAM, AL 35203




                                                                                                              #
         Product Information



                                                     See Less    %




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




2 of 2                                                                                                      11/11/20, 3:11 PM
